Case: 18-60636       Document: 00515026323         Page: 1     Date Filed: 07/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                     No. 18-60636                           FILED
                                   Summary Calendar                      July 9, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
DAVID LEE SANDERS,

                                                  Plaintiff - Appellant

v.

ITAWAMBA COUNTY; CHRIS DICKERSON, Itawamba County Sheriff;
VICKY RUSSELL, Itawamba County Jail Administrator; GREG WILMON,
Itawamba County Jailer; CHRISTOPHER EDWIN BAUER, Public Defender;
NEBROA PORTOR, Assistant District Attorney; JAMES L. ROBERTS,
Circuit Court Judge; STATE OF MISSISSIPPI; MISSISSIPPI DEPARTMENT
OF CORRECTIONS; JERROLYN M. OWENS, Special Assistant Attorney
General,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:18-CV-116


Before BARKSDALE, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       David Lee Sanders, Mississippi prisoner # K8558 and proceeding pro se,
challenges the dismissal of his 42 U.S.C. § 1983 complaint seeking damages
for claimed constitutional violations arising from his now-vacated felony


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60636       Document: 00515026323   Page: 2   Date Filed: 07/09/2019


                                  No. 18-60636

conviction for unlawful possession of contraband while incarcerated in a
correctional facility.
      Sanders, however, does not brief, and has therefore abandoned, any
challenge to the dismissal of his claims against defendants Judge James L.
Roberts, Nebroa Portor, Jerrolyn M. Owens, the Mississippi Department of
Corrections, and the State of Mississippi on immunity grounds, and any
retaliation claim. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987). Moreover, we do not consider the claim, raised for the
first time on appeal, that he is entitled to damages for unjust conviction and
imprisonment under 28 U.S.C. §§ 1495 and 2513. See Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Regarding the remaining claims, the dismissal, for failure to state a
claim, of a prisoner’s in forma pauperis (IFP) civil-rights complaint is reviewed
de novo. Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010). “To establish a
claim under § 1983, [Sanders] must (1) allege a violation of a right secured by
the Constitution or laws of the United States and (2) demonstrate that the
alleged deprivation was committed by a person acting under color of state law.”
Pratt v. Harris Cty., 822 F.3d 174, 180 (5th Cir. 2016) (internal quotation
marks and citation omitted). There is no error in the ruling that Sanders’
claims against his public defender and the four Itawamba County defendants
failed to state a claim upon which relief could be granted.
      Because Sanders was incarcerated at the time he filed this action, the
dismissal of his complaint for failure to state a claim counts as a strike under
28 U.S.C. § 1915(g). See Brown v. Megg, 857 F.3d 287, 290–92 (5th Cir. 2017).
And, he previously received a strike in Sanders v. Itawamba Cty., No. 1:17-cv-
217 (N.D. Miss. 12 Apr. 2018). Sanders is warned: if he accumulates three
strikes, he may not proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility “unless [he] is under imminent danger

                                        2
    Case: 18-60636   Document: 00515026323     Page: 3   Date Filed: 07/09/2019


                                No. 18-60636

of serious physical injury”. See 28 U.S.C. § 1915(g) (providing for the three-
strike rule).
      AFFIRMED; SANCTION WARNING ISSUED.




                                      3